DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a system comprising multiple components (a client device, a database arrangement, an ontological databank, and a server arrangement) and a method, and are therefore is a machine and process respectively, which are statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s): 
wherein the server arrangement is configured to analyze the one or more query concepts associated with one or more query segments to determine the one or more metrics of the relationships of the one or more query concepts by:5
identifying relationships of the one or more query concepts with concepts in the plurality of entity classes in the ontological databank; 
determining an importance score for each of the entity classes corresponding to the one or more query concepts, wherein the importance score exhibits a relevance associated with the entity class, wherein 10 the importance score of a given entity class is determined based on relationships of one or more query concepts tagged with the given entity class; 
identifying, from the entity classes corresponding to the one or more query concepts, at least one entity class with importance 15 score higher than a predetermined threshold; and 
determining one or more metrics of relationships of the one or more query concepts tagged with the at least one entity class with importance score higher than the predetermined threshold. 

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a client device, a database arrangement, an ontological database, and a server arrangement” nothing in the claim elements preclude the step from practically being performed in the mind and from being performed utilizing mathematical relationships and calculations. For example, a user who has a list of concepts in a plurality of entity classes in the ontological databank could identify relationships of the one or more query concepts with concepts in plurality of entity classes in the ontological databank, determine an importance score…with the given entity class, identify…at least one entity class with importance 15 score higher than a predetermined threshold, and determine one or more metrics of relationships…with the at least one entity class with importance score higher than the predetermined threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite a mental process and mathematical calculations.

At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a client device configured to receive the search query;” “a database arrangement;” “an ontological databank, comprising a plurality of entity classes…;” and “a server arrangement communicably coupled to the client device, the ontological databank and the database arrangement amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim elements are:
receive the search query, from the client device; 
segment the search query into one or more query segments; 
identify one or more query concepts associated with the one or more query segments, wherein each of the one or more query 20 concepts are tagged with a corresponding entity class; 
determine a data structure for the information related to the search query based on one or more metrics of the relationships of the one or more query concepts, wherein the information related to the search query is based on one or more documents, retrieved 25 from the database arrangement; and 
render, on the client device, the information related to the search query presented in the data structure.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  The limitations “receive the search query…,” “segment the search query…,” “identify one or more query concepts…” and “determine a data   Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Claims 3-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a system comprising multiple components (a client device, a database arrangement, an ontological databank, and a server arrangement) and a method, and are therefore is a machine and process respectively, which are statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s): wherein the importance score of an entity class is determined based on number of relationships of one or more query concepts tagged with the entity class. This limitation, under its broadest reasonable interpretation, covers a process that could be performed with mathematical calculations but for the recitation of generic computer components. That is, other than reciting “a client device, a database arrangement, an ontological database, and a server arrangement” nothing in the claim element precludes the step from practically being performed in the mind and from being performed utilizing mathematical relationships and calculations.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, 
At step 2A, prong two, this this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a client device configured to receive the search query;” “a database arrangement;” “an ontological databank, comprising a plurality of entity classes…;” and “a server arrangement communicably coupled to the client device, the ontological databank and the database arrangement, wherein the server arrangement is configured to perform the identifying relationships and calculations. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a client device configured to receive the search query;” “a database arrangement;” “an ontological databank, comprising a plurality of entity classes…;” and “a server arrangement communicably coupled to the client device, the ontological databank and the database arrangement amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional claim elements are:
wherein the ontological databank further comprises a plurality of predefined data structures and the server arrangement is configured to determine the data structure for the information relating to the search query from the plurality of predefined data structures;
wherein the server arrangement is further configured to provide the information relating to the search query in the plurality of predefined data structures, in response to an input from a user of the client device; and
wherein each of the plurality of predefined data structures have characteristics associated therewith.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  The limitation “wherein the ontological databank…” is insignificant pre-solution data gathering activities. The limitation “wherein the server   Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 7 disclose “one or more metrics of the relationships” and these metrics are not clearly disclosed and defined within the applicant’s original disclosure.  For examination purposes, these metrics of relationships will be viewed as links/connections of relationships/the relationships.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adderly et al. (U.S. Patent Application Publication No. 2016/0140858; hereinafter Adderly) in view of Coleman (U.S. Patent Application Publication No. 2014/0280179) and further in view of Scolnick et al. (U.S. Patent Application Publication No. 2019/0108262; hereinafter Scolnick).

Regarding claim 1, Adderly discloses a system for presenting information related to a search query, wherein the system comprises:5 
a client device configured to receive the search query {¶¶ [0073], [0084] client device for accepting a user input for a request/question};
a database arrangement {¶¶ [0059], [0067] one or more databases for storing data}; 
an ontological databank comprising a plurality of entity classes, wherein each of the plurality of entity classes is a collection of contextually similar information and comprises concepts therein, and wherein the concepts in each of the plurality of entity 10classes is a subject area relating to a specific domain and have relationships with concepts in remaining entity classes {¶¶ [0033], [0097], [0127] ontology of classified concepts with links/relationships between concepts; [0059] subject-matter domains; [0125], [0129] set of related concept entities; [0136], [0137], [0143] classification based upon characteristics of concepts such as relationships}; and 
a server arrangement comprising one or more processors communicably coupled to the client device, the ontological databank and the database arrangement, wherein the server arrangement is configured to {¶¶ [0051], [0071], [0073] server, client device, ontology and database connected via a network; [0078] server with one or more processors}:15
receive the search query, from the client device {¶ [0084] receive request/user input};  
segment the search query into one or more query segments {¶¶ [0084], [0084] the input is parsed to extract features, keywords, phrases, etc.};  
identify one or more query concepts associated with the one or more query segments, wherein each of the one or more query 20 concepts are tagged with a corresponding entity class {¶¶ [0084], [0085] concepts are determined from the extracted features, keywords, phrases, etc. of the request and are classified};  
determine a data structure for the information related to the search query based on one or more metrics of the relationships of the one or more query concepts, wherein the information related to the search query is based on one or more documents, retrieved 25 from the database arrangement {¶¶ [0086], [0097] the query is applied to one or more databases containing documents, etc.; [0103], [0101] data structures are determined for query concepts based upon scoring} and wherein the server arrangement is configured to analyze the one or more query concepts associated with one or more query segments to determine the one or more metrics of the relationships of the one or more query concepts by:
5identifying relationships of the one or more query concepts with concepts in the plurality of entity classes in the ontological databank {¶¶ [0033], [0095], [0117], [0127] relationships are determined between concepts that are classified and categorized in the ontology into classes/categories}; 
determining an importance score for each of the entity classes corresponding to the one or more query concepts, wherein 10 the importance score of a given entity class is determined based on relationships of one or more query concepts tagged with the given entity class {¶¶ [0033], [0095], [0117] scores are determined based upon relationships/links between classified concepts; [0088] a score indicates a measure of relevance/confidence; [0112], [0129] determines relationships between two or more entities for classifying and categorizing prior to scoring the connections between the two or more entities based on the concepts of the query}, but fails to explicitly disclose wherein the importance score exhibits a relevance associated with the entity class;
identifying, from the entity classes corresponding to the one or more query concepts, at least one entity class with importance 15score higher than a predetermined threshold {¶¶ [0095], [0117], [0235] the score is compared to a threshold to determine if the entities are valid for classifying and categorizing based on the concepts of the query; [0094], [0112], [0122], [0129] scores are generated for various classifications for comparison against a threshold and can be ranked to determine the best classification based on the user query}; and 
determining one or more metrics of relationships of the one or more query concepts tagged with the at least one entity class with importance score higher than the predetermined threshold {¶¶ [0095], [0117], [0129], [0235], [0236] links/connections of relationships of the query concepts that have been categorized based on a classification are determined comparison to a score that meets or exceeds a predetermined threshold}.

Adderly also fails to explicitly disclose render, on the client device, the information related to the search query presented in the data structure. 34 

Coleman discloses determining an importance score for each of the entity classes corresponding to the one or more query concepts, wherein the importance score exhibits a relevance associated with the entity class {¶¶ [0269], [0408] relevance score for scoring an entity based upon its relevance to a given class/category}, wherein10 the importance score of a given entity class is determined based on relationships of one or more query concepts tagged with the given entity class. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Adderly and Coleman before him/her, to modify the teachings of Adderly with the teachings of Coleman.  The motivation for doing so would combine the ontology and scoring of Adderly with the ontology and scoring of Coleman to provide a means of determining whether an entity belong in or out of a given class/category a as disclosed by Coleman [0408].


The combination of Adderly and Coleman fails to explicitly disclose render, on the client device, the information related to the search query presented in the data structure. 34 

However, Scolnick discloses render, on the client device, the information related to the search query presented in the data structure {¶¶ [0070], [0073] query response can presented to a user via a histogram, a bar chart, a pie chart, line graph, etc. (e.g. such as data structures)}. 34 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Adderly, Coleman, and Scolnick before him/her, to modify the teachings of Adderly with the teachings of Scolnick.  The motivation for doing so would combine the ontology and data structures of Adderly with the ontology and 


Regarding claim 3, the combination of Adderly, Coleman, and Scolnick discloses the system of claim 1, wherein the ontological databank further 20 comprises a plurality of predefined data structures and the server arrangement is configured to determine the data structure for the information relating to the search query from the plurality of predefined data structures {Scolnick: ¶¶ [0070], [0073] system can define an output method via a histogram, a bar chart, a pie chart, line graph, etc.}. 34  

Regarding claim 4, the combination of Adderly, Coleman, and Scolnick discloses the system of claim 3, wherein the server arrangement is further 25configured to provide the information relating to the search query in the plurality of predefined data structures, in response to an input from a user of the client device {Scolnick: ¶¶ [0070], [0073] user can select an output method via a histogram, a bar chart, a pie chart, line graph, etc.}. 34   35  

Regarding claim 5, the combination of Adderly, Coleman, and Scolnick discloses the system of claim 3, wherein each of the plurality of predefined data structures have characteristics associated therewith {Scolnick: ¶¶ [0070], [0073] metadata/properties of output methods}. 34  

Regarding claim 6, the combination of Adderly, Coleman, and Scolnick discloses the system of claim 1, wherein the importance score of an entity class is determined based on number of relationships of one or more 5query concepts tagged with the entity class {Adderly: ¶¶ [0127], [0228], [0232] score based on number of connections/links}.

Claims 7 and 9-12 contain corresponding limitations as claims 1 and 3-6 and are therefore rejected for the same rationale.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been considered and the applicant’s arguments are persuasive.  The examiner presents a new grounds of rejection based upon the applicant's amendments to the claims. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The preceding rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

On pages 7-9, the applicant argues that:
Regarding the 101 rejection, “Applicant submits that the claimed subject matter provides a system that enables comprehensible visual representation of the data structure of the retrieved information based on the search query. In particular, the system determines the data structure of the retrieved information after manipulating the data structure based on the relationships of the query concepts. Applicant respectfully submits that the amended independent claim 1 does not recite a mental process, as nothing in claim 1 is or amounts to a "performance of the limitations in the mind, or with pen and paper."… This feature improves the performance of a computer by filtering out the irrelevant information which is not directly related to a particular search query and enabling efficient determination of data structure of the information retrieved in response to the particular search query.”

The examiner respectfully disagrees because:
manipulating the data structure based on the relationships of the query concepts” and this feature is not recited in the claims. There is no manipulation of a data structure as the determination of a data structure occurs after the determination of the one or more metrics of the relationships of the one or more query concepts. The limitations “identifying relationships…,” “determining an importance score…,” “identifying…at least one entity class…”, and “determining one or more metrics…,” under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical calculations but for the recitation of generic computer components. For example, a user who has a list of concepts in a plurality of entity classes in the ontological databank could identify relationships of the one or more query concepts with concepts in plurality of entity classes in the ontological databank, determine an importance score…with the given entity class, identify…at least one entity class with importance 15 score higher than a predetermined threshold, and determine one or more metrics of relationships…with the at least one entity class with importance score higher than the predetermined threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite a mental process and mathematical calculations. The limitation “render, on the client ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).
The applicant argues that the “identifying relationships…,” “determining an importance score…,” “identifying…at least one entity class…”, and “determining one or more metrics…,” is an improvement to the performance of a computer by filtering out irrelevant information; however, the applicant has failed to disclose how utilizing these mathematical calculations/relationships to determine and retrieve information is an improvement to the functioning of a computer or an improvement over previous methods.

On pages 9-11, the applicant argues that:
Regarding the 103 rejection, “Adderly fails to disclose identifying relationships of the one or more query concepts with concepts in the plurality of entity classes in the ontological databank, as recited in Applicant's claim 1. In particular, according to Applicant's claimed subject matter, relationships between one or more query concepts with concepts in the plurality of entity classes which are collections of contextually similar information in the ontological databank, are identified. It is submitted that Adderly 

The examiner respectfully disagrees because:
Adderly discloses this limitation in ¶¶ [0033], [0097], [0127] ontology of classified concepts with links/relationships between concepts; [0059] subject-matter domains; [0125], [0129] set of related concept entities; [0136], [0137], [0143] classification based upon characteristics of concepts such as relationships.  Therefore, the combination of Adderly, Coleman (newly cited) and Scolnick reasonably discloses the claimed limitations.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166